Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 03/05/2021 has been made of record and entered.  Claims 1 & 11-13 have been amended.  Claims 2, 8, & 14-19 have been canceled.  Claims 20-25 have been added.
	Claims 1, 3-7, & 9-25 are currently pending in this application and under consideration.

Claim Objections
2.	Claim 20 is objected to because of the following informalities: 
	In line 3, “ion exchanged” should be changed to recite --ion-exchanged--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 11 & 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	The proper Markush terminology is --wherein the one or more catalytic metals are selected from the group consisting of base metals, platinum group metals, oxides of base metals or platinum group metals, and combinations thereof--.  See MPEP Chapter 2100.

Claim Rejections - 35 USC § 102(a)(2)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 3-7, & 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mansour et al. (US 2016/0237958 A1).
	Mansour et al. (PG Pub. US ‘958) discloses a magnetic component for efficiently burning of a fluid fuel in a combustion chamber comprising a magnetizing material and nanoparticles comprising oxides of zinc, aluminum and magnesium (See page 3, claim 1).  The magnetizing material comprises a Neodymium-Iron-Boron (NdFeB) magnet (See page 3, claim 2).  See also entire reference for further details.
	Mansour et al. appears to teach the claimed catalyst composition, thus anticipates the instant claims.
                                         
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 9-11 & 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al. (US 2016/0237958 A1), as applied to claims 1, 3-7, & 12-13 above, and further in view of Chandler et al. (US 9,849,421 B2).
	Mansour et al. (PG Pub. US ‘958) discloses a magnetic component ad discussed in the precedent paragraph, except that the disclosed nanoparticles, which comprises oxides of zinc, aluminum and magnesium, is not impregnated or ion-exchanged in a porous support.
	However, Chandler et al. ‘421 fairly teaches an SCR catalyst, which can comprise a base metal, an oxide of a base metal, a metal-containing molecular sieve or a mixture thereof (See Chandler et al. ‘421 at col. 4, lines 1-5; and also entire reference).   Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize a known base metal or base metal oxide and/or metal-containing molecular sieve as taught by the Chandler et al. ‘421 reference in order to obtain a magnetic component having improved in catalyst structure or mechanical strength because it is known and useful, as evidenced by Chandler et al. ‘421.

Response to Applicants’ Arguments
6.	The remarks filed on 03/05/2021 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above and the following reasons.
Mansour et al. (PG Pub. US ‘958) reference teaches a magnetic component comprising nanoparticles and magnetizing material, which comprises Neodymium-Iron-Boron (NdFeB) magnet which is the same superparamagnetic material as being claimed anticipates the instant claims.
	The argument that the Chandler et al. ‘421 reference does not teach or suggest that its components possess magnetic properties of claim 21 and superparamagnetic properties of claim 1 is also noted.  Examiner disagreed with applicants because the Chandler et al. ‘421 reference was applied under a 103(a) rejection to show that the use of “a zeolite support” is known and it is prima facie obvious to combine with the Mansour et al. (PG Pub. US ‘958) reference to enhance the catalytic structure.  Thus, the Chandler et al. ‘421 reference was not used alone for the teaching of the magnetic material or a showing of the magnetic properties. 
	It is considered the references applied are still applicable over the instant claims, thus maintained.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Conclusion
8.	Claims 1, 3-7, & 9-25 are pending.  Claims 1, 3-7, & 9-25 are rejected.  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 25, 2021